Citation Nr: 1620328	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to rating in excess of 10 percent for a ganglion cyst of the dorsal aspect of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A May 2013 Board decision denied this claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In September 2014, the Court vacated and remanded the Board's denial.  In February 2015, the Board remanded the claim for additional development.  

On remand, additional treatment records were obtained and associated with the record.  Additionally, a supplemental opinion was provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In the May 2013 decision, the Board referred to the Agency of Original Jurisdiction (AOJ) a claim of entitlement to service connection for a left wrist disability, claimed as arthritis, which would be a petition to reopen a previously denied claim.  A review of the record does not show that any action was taken on that claim following the May 2013 referral.  The Board again refers to the AOJ the question of whether a claim of service connection for residuals of a left wrist injury, to includes arthritis, should be reopened.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 11, 2015, the ganglion cyst of the dorsal aspect of the left wrist did not caused ankylosis and did not involve any deep, large, or otherwise symptomatic scarring.

2.  As of May 11, 2015, the ganglion cyst of the dorsal aspect of the left wrist has caused mild favorable ankylosis in 20 to 30 degrees of dorsiflexion and does not involve any deep, large, or otherwise symptomatic scarring.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a ganglion cyst of the dorsal aspect of the left wrist were not met prior to May 11, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5214-5215, 7800-7805, 7819 (2015).

2.  The criteria for a rating of 20 percent, but not higher, for a ganglion cyst of the dorsal aspect of the left wrist have been met as of May 11, 2015, but not earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5214-5215, 7800-7805, 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided VA examinations in April 2008 and May 2015.  Each examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Analysis

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities rated on the basis of limitation of motion require VA to consider functional impairment due to other factors such as weakened movement, excess motion, excess fatigability, incoordination, pain, or flare ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's ganglion cyst of the dorsal aspect of the left wrist is currently rated under Diagnostic Code 7819-5215.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7819-5215 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of Diagnostic Codes 7819 and 5215 indicate that the Veteran's left wrist disability is rated as a benign skin neoplasm under Diagnostic Code 7819 and that the rating assigned is based on limitation of motion of the wrist under Diagnostic Code 5215.  

Under Diagnostic Code 7819, a benign skin neoplasm is rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805, or for impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).

The Veteran evidence of record shows that the Veteran is right handed.  Therefore, the rating criteria for the minor extremity will apply.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the minor extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  That is the maximum schedular rating for limitation of wrist motion.

For the minor extremity, under Diagnostic Code 5214, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following Diagnostic Code 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

Normal range of motion of the wrist includes dorsiflexion (extension) from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2015). 

The service medical records show that the Veteran had a ganglion cyst removed from his left wrist in March 1963.  He was also noted to have fallen on his left wrist in April 1963.  Associated with treatment for the fall, an X-ray of the left wrist was negative for any fracture.  The clinician's impression was left wrist sprain.  Medical examination at separation from service found no abnormal findings or complaints regarding the left wrist other than a finding of a surgical scar on the dorsal aspect of the left wrist at the site of the cyst.  

A May 1994 rating decision granted service connection for a ganglion cyst on the dorsal aspect of the left wrist, and a 10 percent rating was assigned.  The May 1994 rating decision also denied service connection for residuals of a fracture of the left wrist.

Subsequent evidence shows degenerative changes in the left wrist, and surgical intervention in May 2000 for a SLAC (scapholunate advanced collapse) of the wrist.  In April 2001, the Veteran was provided a wrist brace by VA.  

During a June 2003 RO hearing, the Veteran alleged that his post-service left wrist issues were related to the removal of the left wrist ganglion cyst in service.  In a November 2003 VA examination report, the examiner commented that he had consulted with an orthopedic specialist, and that specialist had indicated that it would be unlikely that a ganglion cyst would cause or contribute to the formation of osteoarthritis or SLAC (scapholunate advanced collapse) wrist.  

A March 2006 Board decision denied service connection for residuals of a left wrist injury.  In doing so, the Board found that any left wrist joint or bone pathologies, to include osteoarthritis and post-surgical changes, were not attributable to the Veteran's active service.  The Veteran did not appeal that Board decision.  

The Veteran filed this claim for a rating in excess of 10 percent for a ganglion cyst of the dorsal aspect of the left wrist in February 2008. 

The Veteran reported during an April 2008 VA examination that he was right handed and that he experienced left wrist pain, numbness, stiffness, locking, fatigability, heat, redness, and restricted movement due to pain.  The wrist pain was intermittent, aching in nature, and 4/10 in intensity and generally lasted for a couple of hours on a daily basis.  There was no swelling of the wrist.  The Veteran did not take any medications for the pain, but he used a brace to alleviate the pain and support the wrist.  He did not use any other assistive devices.  The symptoms associated with the wrist were aggravated by any "wrong movement" of the wrist, pushing, or pressure on the wrist and there was aching of the wrist joint during winter months, but there were no specific flare ups of symptoms.  He had not experienced any fracture or traumatic injury of the wrist, he did not have a prosthetic joint, there were no episodes of dislocation or subluxation, and there was no fever, weight loss, or other symptoms of inflammatory arthritis.  He had been retired since 2002 and his left wrist disability did not affect his daily activities.

Examination of the left wrist found that there was mild tenderness and weakness, but no ankylosis, edema, instability, abnormal movement, guarding of movement, effusion, redness, heat, or signs of inflammatory arthritis.  Ranges of motion of the wrist were dorsiflexion to 65 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was tenderness associated with all ranges of motion, but no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays showed posttraumatic and degenerative changes with mild overlying soft tissue edema.  The Veteran was diagnosed as having residuals (scar) secondary to a posttraumatic wrist injury postoperative ganglionic cystectomy.

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected left wrist disability at any time during the period prior to May 11, 2015.  During that time period, the evidence shows that there was a left wrist disability with tenderness, weakness, and limitation of motion.  Also, the Veteran has provided subjective reports of numbness, stiffness, locking, fatigability, heat, and redness.  The Board acknowledges that the Veteran experienced wrist symptoms such as pain and weakness prior to 2015.  Nevertheless, where a Veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist, such as the 10 percent rating under Diagnostic Code 5215,  and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board finds no lay or medical evidence of any wrist ankylosis prior to May 11, 2015, and the April 2008 VA examiner specifically indicated that there was no joint ankylosis.  

A 10 percent rating has been assigned under Diagnostic Code 5215 prior to May 11, 2015, on the basis of limitation of left wrist motion.  As the evidence does not show that there is any ankylosis of the wrist or any separately ratable scar symptomatology or limitation of function, a rating in excess of 10 percent for a ganglion cyst of the dorsal aspect of the left wrist under Diagnostic Codes 5214 and 5215 is not warranted at any time prior to May 11, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2015).

At a May 11, 2015, VA examination, the examiner noted the Veteran's previous history with ongoing pain and dysmobility but was unable to delineate with regards to the non-service-connected posttraumatic and degenerative arthropathy of the left wrist as opposed to the service-connected ganglion cyst removal of the left wrist in relation to the described symptoms.  The Veteran complained of ongoing chronic aching, stiffness, fatigability, and lack of endurance.  The Veteran reported that he did not use any oral pain medications, but he did use a brace on the left wrist regularly.

The examiner noted a residual scar on the dorsum of the left wrist secondary to the surgeries from the year 2000.  The Veteran indicated that the scar from the prior ganglion cyst removal had since faded.  There were no signs of symptoms associated with that particular residual scar.  The Veteran further described moderate effects on his daily activities in relation to the left wrist.  

Ranges of motion of the wrist were dorsiflexion to 50 degrees, palmar flexion to 10 degrees, radial deviation to 10 degrees, and ulnar deviation to 20 degrees.  There was tenderness associated with all ranges of motion, but no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Although the examiner found that there was additional loss of function or range of motion after three repetitions, the examiner recorded that after three repetitions, ranges of motion of the wrist were dorsiflexion to 50 degrees, palmar flexion to 10 degrees, radial deviation to 10 degrees, and ulnar deviation to 20 degrees.  The examiner indicated that left wrist ankylosis was favorable in 20 to 30 degrees dorsiflexion.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that as of May 11, 2015, a 20 percent rating is warranted for the service-connected ganglion cyst of the dorsal aspect of the left wrist, as the May 2015 VA examiner observed favorable left wrist ankylosis in 20 to 30 degrees dorsiflexion.  No higher rating is warranted, as only favorable ankylosis was observed.  The Board has considered that at least part of the favorable ankylosis appears to be due to non-service-connected posttraumatic and degenerative arthropathy of the left wrist as opposed to the service-connected ganglion cyst removal of the left wrist.  However, the examiner was unable to delineate the non-service-connected and service-connected symptoms.  Thus, the Board will attribute the Veteran's favorable ankylosis to the service-connected ganglion cyst removal of the left wrist.  Mittleider v. West, 11 Vet. App. 181 (1998).

Further, the Board has considered whether the incision scar associated with the service-connected left wrist disability warrants a separate, compensable disability rating.  The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  67 Fed. Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2015).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular criteria where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed this increased rating claim, and the amended regulations effective in October 2008 are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which has not been done in this case.  As his claim for an increased rating was received in February 2008, the most recent amendments are not applicable in this instance and will not be applied in this case.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement under Diagnostic Code 7800; to be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches or 39 square centimeters under Diagnostic Code DC 7801; be superficial and affect an area or areas of 144 square inches or 929 square centimeters or greater under Diagnostic Code 7802; to be superficial and unstable under Diagnostic Code 7803; to be superficial and painful on demonstration under Diagnostic code 7804; or to cause some limitation of the function of the part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2007).

In this case, the left wrist scarring does not involve the head, face, or neck and there is no evidence that scarring is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches (39 square centimeters), or is unstable.  There is also no evidence that the scar due to the ganglion cyst was painful on demonstration and there is no other lay or medical evidence of any painful wrist scarring attributable to the ganglion cyst.  The May 2015 VA examination found that the scar from the ganglion cystectomy had faded and there were no signs or symptoms associated with the residual scar.  Therefore, a separate, compensable rating for left wrist scarring is not warranted at any time during the appeal.

In evaluating the Veteran's increased rating claim, the Board has considered his assertions and those of his representative submitted in support of the claim.  However, as the findings needed to support a higher rating require clinical findings, the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings provided by trained medical professionals in evaluating his left wrist disability.  38 C.F.R. § 3.159 (a)(1) (2015); Bostain v. West, 11 Vet. App. 124 (1998).  The Board finds that the most persuasive evidence indicates that the left wrist disability does not warrant higher schedular ratings during the periods under consideration than those assigned in this decision.



Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected headache disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected ganglion cyst of the dorsal aspect of the left wrist.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on limitation of motion and ankylosis.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

Although a September 2004 VA examiner has indicated that arthritis of the left wrist has caused the Veteran to be unemployable for the type of work he previously held, the question of unemployability due to the ganglion cyst has not been raised.  The Veteran's disability has been rated on the basis of limited motion, just as arthritis is, but he is not service connected for arthritis of the left wrist.  that issue has been referred to the RO for further action.  Consequently, further analysis of whether the ganglion cyst has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to rating in excess of 10 percent for a ganglion cyst of the dorsal aspect of the left wrist, prior to May 11, 2015, is denied.

Entitlement to a rating of 20 percent, but not higher for a ganglion cyst of the dorsal aspect of the left wrist, as of May 11, 2015, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


